Citation Nr: 1312024	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-44 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Appellant's entitlement to additional surviving spouse dependency and indemnity compensation (DIC) benefits prior to May 1, 1974, based on C.C. being a dependent child.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1957 and from February 1957 to April 1957.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2010, a statement of the case was issued in October 2010, and a substantive appeal was received in October 2010.

The appellant presented testimony at a Board hearing in February 2011, and a transcript of the hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran died of a service-connected death while in service in April 1957 . 

2.  An application for dependency and indemnity compensation (DIC) benefits was received from the appellant in May 1957; no dependents were listed on the application, and DIC benefits for the appellant widow with no dependents were awarded effective from the date of the Veteran's death. 

3.  C.C. was born in September 1957, and VA received her birth certificate in October 1957.  

4.  Another claim for DIC benefits was not received prior to May 1, 1974.  


CONCLUSION OF LAW

The criteria for appellant's entitlement to additional surviving spouse DIC benefits prior to May 1, 1974, based on C.C. being a dependent child are not met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

As will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

If a claimant files an application for DIC benefits within one year after the Veteran's death, then the effective date is the first day of the month in which the Veteran died.  38 U.S.C.A. § 5110(d)(1).  If no such application is filed or could be construed to have been filed within one year after the Veteran's death, then the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  

Under 38 U.S.C.A. § 1111 (1952 Supp. V), dependency and indemnity compensation shall be paid to a widow at a monthly rate equal to $112 plus 12 per centum of the basic pay of her deceased husband.  If there are two or more children of a deceased person who have not attained the age of eighteen, increased benefits may be payable.

Effective from December 1, 1969, additional DIC benefits to a widow are payable if there is one dependent.  See Public Law 91-96; 83 Stat. 144 (Oct. 27, 1969).  

In the instant case, the evidence of record shows that the appellant filed a claim for DIC benefits in May 1957, within one year after the Veteran's April 1957 death, and that she was awarded DIC benefits as a widow with no dependents.  At the time, C.C. had not been born and no other dependents were claimed.  

In September 1957, C.C. was born as the child of the Veteran and the appellant, according to her birth certificate which VA received in October 1957.  There is no evidence that the Veteran and the appellant together had any other children who were their dependents.  

In February 1958, the appellant inquired as to whether C.C. would receive a monthly check; the appellant indicated that she had been at the VA, who told her that C.C. would not get a check until she reached 18 years old.  

It is clear that as the law stood at the time the appellant's original DIC claim was filed, an increase in the appellant's DIC benefits in light of the fact that C.C. was her and the Veteran's dependent would not have been warranted.  Two or more children dependents of her and the Veteran would have been necessary to permit an increased DIC award to the appellant.  See 38 U.S.C.A. § 1111 (1952 Supp. V).

In the interim between the receipt of C.C.'s birth certificate and C.C.'s claim for dependents educational assistant benefits under Chapter 35 in May 1975, the law changed effective from December 1, 1969, permitting the payment of additional DIC benefits to a widow if she and the Veteran had one dependent.  See Public Law 91-96; 83 Stat. 144 (Oct. 27, 1969).  The appellant was notified of the change in the law in December 1969.  

A claim for increased DIC benefits from the appellant based on C.C. being a dependent child of the Veteran and the appellant was not filed prior to May 1, 1975.  Instead, C.C. filed a claim for dependents educational assistance under 38 U.S.C.A. Chapter 35 on May 1, 1975, and the RO awarded the appellant increased DIC benefits based on C.C. being her and the Veteran's dependent on May 1, 1974, one year prior to the date VA received C.C.'s claim for Chapter 35 benefits.  

Based on the law and evidence, the Board concludes that an effective date prior to May 1, 1974 for additional surviving spouse DIC benefits based on C.C. being a dependent child is not warranted.  At the time the original claim was filed, and for many years beyond the date of C.C's birth, the provisions for payment of additional DIC benefits to a widow based on her having dependent children of a deceased Veteran required that she have at least 2 dependent children of the Veteran.  It was not until 1969 that the law changed, permitting payment of additional DIC benefits to a widow who had less than 2 dependent children of the Veteran.  To the extent that the appellant asserts that she never received the any notice from VA, the Board notes that "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular. See Ashley, 2 Vet. App. at 309.  No such evidence has been presented.  Absent the production of such clear evidence, delivery is proven. 

The appellant did not file a claim within one year of the change in the law.  The controlling provisions of 38 U.S.C.A. § 5110(g), governing effective dates where there has been a change in the law permitting an increase in DIC, indicate that in no event shall such award be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement.  Accordingly, the effective date of the award of additional DIC benefits to the appellant based on C.C. being a dependent cannot be earlier than May 1, 1974, as no other claim was filed before May 1, 1975 and the administrative determination of entitlement was in September 1975.  

The appellant argues that she feels that she followed proper procedures to add C.C. to her claim, by furnishing VA her birth certificate once she was born.  However, the law at the time required that the appellant would have to have at least 2 dependent children of the Veteran for additional compensation to be paid to her.  Because the law changed in 1969, it was necessary for the appellant to file a new claim in order to take advantage of the change in the law, and she did not file one prior to May 1, 1975.  The appellant's argument that she should not be denied the benefit because she may have overlooked the notice sent to her about the change in the law in 1969 cannot change the outcome of the appeal.  It was incumbent on her to file a new claim regardless of her claimed ignorance of the change in the law.  The appellant argued in September 2010 that Pub. L. 91-96 warrants permitting additional DIC benefits to her retroactively.  However, that is not the case.  Such law specifically provides that it is effective December 1, 1969; it would require a new claim to permit benefits to be paid pursuant to that change in the law.  No such claim was received until 1975.  For this reason, there is no legal basis to grant a claim for an earlier effective date for additional surviving spouse dependency and indemnity compensation (DIC) benefits prior to May 1, 1974, based on C.C. being a dependent child.



ORDER

Appellant's entitlement to additional surviving spouse DIC benefits prior to May 1, 1974, based on C.C. being a dependent child is denied.


____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


